519 S.W.2d 632 (1974)
Watson W. WISE, Petitioner,
v.
Louise Orr ESTABROOK, Respondent.
No. B-4560.
Supreme Court of Texas.
November 6, 1974.
Ramey, Flock, Hutchins, Grainger & Jeffus, Jack W. Flock and Mike A. Hatchell, Tyler, for petitioner.
Johnson, Hathaway & Jackson, Thomas Hathaway, Tyler, Tex., for respondent.
PER CURIAM.
The opinion of the Court of Civil Appeals is reported in 506 S.W.2d 248.
The parties have filed in this Court a joint motion to dismiss. That motion recites that Petitioner Watson Wise no longer wishes to pursue his appeal to this Court, and that both parties "are agreeable to this cause of action being filed in the States where the real property interests at issue are situated."
Accordingly, it is directed that the judgments of the courts below are set aside, and the cause is dismissed as moot. Gallegos v. Gulf Coast Investment Corporation, 491 S.W.2d 659 (Tex.1973).
The parties have also agreed as to the costs of appeal. They shall be so taxed. All costs of appeal incurred in the Court of Civil Appeals, including preparation of the record and fees for filing the case in that Court, are to be taxed against Louise Orr Estabrook, and all costs incurred by virtue of prosecuting Petitioner's Application for Writ of Error in this Court are to be taxed against Watson W. Wise.